--------------------------------------------------------------------------------


AMR CORPORATION
 
2003 EMPLOYEE STOCK INCENTIVE PLAN
 
AS AMENDED
 
SECTION 1. Purpose; Definitions.
 
The purpose of the AMR Corporation 2003 Employee Stock Incentive Plan, as
amended hereby (the “Plan”) is to enable AMR Corporation (the “Company”) to
retain and reward employees of the Company and its Subsidiaries and Affiliates,
and strengthen the mutuality of interests between such employees and the
Company’s shareholders, by offering such employees equity-based incentives in
the Company.  Since the adoption of this Plan, section 409A of the Code (as
defined below) has been enacted, and requires revision of the Plan document, as
well as do various awards issued thereunder.  The effective date of this
amendment shall be January 1, 2005.
 
For purposes of the Plan, the following terms shall be defined as set forth
below:
 
(a)           “Affiliate” means any entity other than the Company and its
Subsidiaries that is designated by the Board as a participating employer under
the Plan, provided that the Company directly or indirectly owns at least twenty
percent (20%) of the combined voting power of all classes of stock of such
entity or at least twenty percent (20%) of the ownership interests in such
entity.
 
(b)           “Board” means the Board of Directors of the Company.
 
(c)           “Cause” means a felony conviction of a participant or the failure
of a participant to contest prosecution for a felony, or a participant’s willful
misconduct or dishonesty, any of which is directly and materially harmful to the
business or reputation of the Company or any Subsidiary or Affiliate.
 
(d)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
 
(e)           “Committee” means the Committee referred to in Section 2 of the
Plan. If at any time no Committee shall be in office, then the functions of the
Committee specified in the Plan shall be exercised by the Board.
 
(f)           “Company” means AMR Corporation, a corporation organized under the
laws of the State of Delaware, or any successor corporation.
 
(g)           “Deferred Stock” means the right to receive Stock at the end of a
specified deferral period pursuant to Section 7.
 
(h)           “Disability”, for awards not subject to section 409A of the Code,
means disability as determined under a long term disability plan of the
Company.  For awards subject to section 409A, “Disability” shall have the
meaning given in section 409A(a)(2)(C) of the Code; determination of such
Disability shall be made by the Committee consistently with Treasury Regulation
1.409A-3(i)(4)(i) or successor guidance thereto.
 
(i)           “Early Retirement” means retirement, with the express consent of
the Company at or before the time of such retirement, from active employment by
any Subsidiary or Affiliate.
 
(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and any successor thereto.
 
(k)           “Fair Market Value” means, as of any given date, unless otherwise
determined by the Committee in good faith, the mean between the highest and
lowest quoted selling price, regular way, of the Stock on the New York Stock
Exchange or, if no such sale of Stock occurs on the New York Stock Exchange on
such date, the fair market value of the Stock as determined by the Committee in
good faith.
 
(1)           “Normal Retirement” means retirement from active employment by any
Subsidiary or Affiliate pursuant to the retirement provisions of the applicable
pension plan of such entity.
 
(m)           “Plan” means this AMR Corporation 2003 Stock Incentive Plan as
amended hereby, and as it may be amended from time to time hereafter.
 
(n)           “Restricted Stock” means shares of Stock that are subject to
restrictions under Section 6 below.
 
(o)           “Retirement” means Normal or Early Retirement.
 
(p)           “Stock” means the Common Stock, $1.00 par value per share, of the
Company.
 
(q)           “Stock Option” or “Option” means any option to purchase shares of
Stock (including Restricted Stock and Deferred Stock, if the Committee so
determines) granted pursuant to Section 5 below.
 
(r)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.
 
(s)           In addition, the terms “Awards,” “Award,” “Change in Control,”
“Potential Change in Control” and “Change in Control Price” shall have the
meanings set forth, respectively, in Section 8 below.
 
SECTION 2. Administration.
 
The Plan shall be administered by a committee of not less than two members of
the Board, who shall be appointed by, and serve at the pleasure of, the Board.
In selecting the members of the Committee, the Board shall take into account the
requirements for the members of the Committee to be treated as “Non-Employee
Directors” for purposes of Rule 16b-3, as promulgated under section 16 of the
Exchange Act. The functions of the Committee specified in the Plan shall be
exercised by the Board, if and to the extent that no Committee exists which has
the authority to so administer the Plan, or to the extent that the Committee is
not comprised solely of Non-Employee Directors for purposes of Rule 16b-3, as
promulgated under section 16 of the Exchange Act.
 
The Committee shall have full authority to grant, pursuant to the terms of the
Plan, to officers and other key employees eligible under Section 4: (i) Stock
Options; (ii) Restricted Stock; and/or (iii) Deferred Stock (collectively, the
“Awards” and singularly, an “Award”).
 
In particular the Committee shall have the authority:
 
(a)           to select the employees of the Subsidiaries and Affiliates to whom
Awards may from time to time be granted hereunder;
 
(b)           to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more eligible employees;
 
(c)           subject to the provisions of Sections 3 and 4, to determine the
number of shares to be covered by each such award granted hereunder;
 
(d)           to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any award granted hereunder (including, but not limited
to, the share price and any restriction or limitation, or any vesting,
acceleration or waiver of forfeiture restrictions regarding any Stock Option or
other award and/or the shares of Stock relating thereto, based in each case on
such factors as the Committee shall determine in its sole discretion);
 
(e)           to determine whether, to what extent and under what circumstances
a Stock Option may be settled in cash, Restricted Stock and/or Deferred Stock
under Section 5(f) or 5(g), as applicable, instead of Stock;
 
(f)           to determine whether, to what extent and under what circumstances
an award of Restricted Stock or Deferred Stock may be settled in cash;
 
(g)           to determine whether, to what extent and under what circumstances
Option grants and/or other awards under the Plan and/or other cash awards made
by the Company are to be made, and operate, on a tandem basis vis-a-vis other
awards under the Plan and/or cash awards made outside of the Plan, or on an
additive basis;
 
(h)           to determine whether, to what extent and under what circumstances
Stock and other amounts payable with respect to an award under this Plan shall
be deferred either automatically or at the election of the participant
(including providing for and determining the amount (if any) of any deemed
earnings on any deferred amount during any deferral period) provided that any
such deferral may be accomplished only if exempt from, or in accordance with,
section 409A of the Code;
 
(i)           with respect to an award of Restricted Stock, to determine whether
the right to vote will be granted with such award and/or whether any dividends
declared with respect to such award will be paid in cash, additional Restricted
Stock, Deferred Stock or not at all;
 
(j)           with respect to an award of Deferred Stock, to determine whether
any dividends declared with respect to such award will be paid in cash,
Restricted Stock, additional Deferred Stock or not at all; and
 
(k)           to determine the terms and conditions pursuant to which an Award
may vest on a pro rata basis or be terminated.
 
The Committee shall have the authority: to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.
 
All decisions made by the Committee pursuant to the provisions of the Plan shall
be made in the Committee’s sole discretion and shall be final and binding on all
persons, including the Company and Plan participants.  Section 409A of the Code
applies to certain awards under this Plan, and it is intended that all such
awards shall be issued, administered, exercised and paid or transferred in
conformance therewith.  Accordingly, notwithstanding anything in Article 9 to
the contrary, the Committee shall have authority to amend or restate the terms
of a grant or award to preclude violation of section 409A of the Code, without
the consent of the recipient thereof.
 
SECTION 3. Stock Subject to Plan.
 
The total number of shares of Stock reserved and available for distribution
under the Plan shall be 42,680,000 shares. Such shares may consist, in whole or
in part, of authorized and unissued shares.
 
If any shares of Stock that have been optioned cease to be subject to a Stock
Option, or if any such shares of Stock that are subject to any Restricted Stock
or Deferred Stock award granted hereunder are forfeited or any such award
otherwise terminates without a payment being made to the participant in the form
of Stock, such shares shall again be available for distribution in connection
with future awards under the Plan.
 
In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split or other change in corporate structure affecting the
Stock, such substitution or adjustment shall be made in the aggregate number of
shares reserved for issuance under the Plan, in the number and option price of
shares subject to outstanding Options granted under the Plan, and in the number
of shares subject to other outstanding awards granted under the Plan as may be
determined to be appropriate by the Committee, in its sole discretion, provided
that the number of shares subject to any award shall always be a whole number.
 
SECTION 4. Eligibility; Limitations.
 
All of the employees of the Company and its Subsidiaries and Affiliates,
including all of those full-time employees in the United States who are “exempt
employees,” as defined under Fair Labor Standards Act of 1938, are eligible to
receive Awards under the Plan. At least a majority of the shares of Stock or
shares of Stock underlying Options or other Awards awarded under the Plan during
any three-year period must be awarded to employees who are not officers or
directors of the Company.  No single officer of the Company may acquire under
the Plan more than one percent of the outstanding Stock at the time the Plan is
adopted.
 
SECTION 5. Stock Options.
 
Stock Options may be granted alone, in addition to, or in tandem with, other
awards granted under the Plan. Any Stock Option granted under the Plan shall be
in such form as the Committee may from time to time approve.
 
Stock Options granted under the Plan shall not be “incentive stock options”
within the meaning of section 422 of the Code unless the Company obtains the
required shareholder approval of the Plan.
 
Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:
 
(a)           Option Price.  The option price per share of Stock purchasable
under a Stock Option shall be determined by the Committee at the time of grant;
provided, that such option price may not be less than the Fair Market Value of
the Stock on the date the Stock Option is granted.
 
(b)           Option Term.  The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than ten (10) years
after the date the Option is granted.
 
(c)           Exercisability.  Stock Options shall be exercisable at such time
or times and subject to such terms and conditions as shall be determined by the
Committee. If the Committee provides, in its sole discretion, that any Stock
Option is exercisable only in installments, the Committee may waive such
installment exercise provisions at any time in whole or in part, based on such
factors as the Committee shall determine, in its sole discretion.
 
(d)           Method of Exercise.  Subject to whatever installment exercise
provisions apply under Section 5(c) and subject to whatever restrictions may be
imposed by the Company, Stock Options may be exercised in whole or in part at
any time during the option period, by giving written notice of exercise to the
Company specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price in such manner and on such
reasonable terms and conditions as the Committee shall establish from time to
time.
 
No shares of Stock shall be issued upon exercise of a stock option until full
payment therefor has been made. With respect to grants of exercisable options
prior to January 1, 2005, the optionee shall generally have the rights to
dividends or other rights of a shareholder with respect to shares subject to the
Option when the optionee has given written notice of exercise, has paid in full
for such shares, and, if requested, has given the representation described in
Section 11(a).  Dividend equivalents or accumulated dividends or other rights of
economic value shall not be issued with Stock Options first becoming exercisable
after December 31, 2004.
 
(e)           Transferability of Options. Unless the Committee shall permit (on
such terms and conditions as it shall establish) an Option to be transferred to
a member of the participant’s immediate family or to a trust or similar vehicle
for the benefit of such immediate family members, no Option shall be assignable
or transferable except by will or the laws of descent and distribution, and
except to the extent required by law, no right or interest of any participant
shall be subject to any lien, obligation or liability of the participant.
 
(f)           Buyout Provisions. The Committee may at any time offer to buy out
for a payment in cash, Stock, Deferred Stock or Restricted Stock, an option
previously granted hereunder, based on such terms and conditions as the
Committee shall establish and communicate to the participant at the time that
such offer is made; provided that no such buyout shall be permissible to the
extent it would subject the Option to the requirement of section 409A of the
Code or result in a violation of section 409A of the Code.
 
(g)           Settlement Provisions. With respect to options exercisable prior
to January 1, 2005, if the option agreement so provides at grant, or is amended
after grant, and prior to the exercise, to so provide (with the optionee’s
consent), the Committee may require that all or part of the shares to be issued
with respect to the spread value of an exercised Option take the form of
Deferred or Restricted Stock, which shall be valued on the date of exercise on
the basis of the Fair Market Value (as determined by the Committee) of such
Deferred or Restricted Stock determined without regard to the deferral
limitations and/or the forfeiture restrictions involved.
 
SECTION 6. Restricted Stock.
 
(a)           Administration. Shares of Restricted Stock may be issued either
alone, in addition to, or in tandem with, other awards granted under the Plan
and/or awards made outside of the Plan. The Committee shall determine the
eligible persons to whom, and the time or times at which, grants of Restricted
Stock will be made, the number of shares to be awarded, the price (if any) to be
paid by the recipient of Restricted Stock, the time or times within which such
awards may be subject to forfeiture, and all other terms and conditions of the
awards.
 
The Committee may condition the grant of Restricted Stock upon the attainment of
specified performance criteria or such other factors as the Committee may
determine, in its sole discretion.
 
The provisions of Restricted Stock awards need not be the same with respect to
each recipient.
 
(b)           Terms and Conditions. The shares of Restricted Stock awarded
pursuant to this Section 6 shall be subject to the following terms and
conditions:
 
(i)           Subject to the provisions of this Plan and the award agreement,
during a period set by the Committee commencing with the date of such award (the
“Restriction Period”), the participant shall not be permitted to sell, transfer,
pledge or assign shares of Restricted Stock awarded under the Plan. Within these
limits the Committee, in its sole discretion, may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions in
whole or in part, based on service and/or such other factors as the Committee
may determine, in its sole discretion.
 
(ii)           If and when the Restriction Period expires without a prior
forfeiture of the Restricted Stock subject to such Restriction Period,
certificates for an appropriate number of unrestricted shares of Stock shall be
delivered to the participant promptly (unless the Committee decides pursuant to
Section 2(f) to settle the award in cash).
 
(iii)           The voting rights and/or dividend rights, if any, of the
Restricted Stock award shall be established by the Committee pursuant to Section
2(i).
 
SECTION 7. Deferred Stock.
 
(a)           Administration. Deferred Stock may be awarded either alone, in
addition to, or in tandem with, other awards granted under the Plan and/or
awards made outside of the Plan. The Committee shall determine the eligible
persons to whom and the time or times at which Deferred Stock shall be awarded,
the number of shares of Deferred Stock to be awarded to any person, the duration
of the period (the “Deferral Period”) during which, and the conditions under
which, receipt of the Stock will be deferred, and the other terms and conditions
of the award in addition to those set forth in Section 7(b).  Awards of Deferred
Stock may be subject to the provisions of section 409A of the Code, and it is
intended that any such grant shall be made and administered in compliance with
section 409A of the Code.
 
The Committee may condition the grant of Deferred Stock upon the attainment of
such factors or criteria as the Committee shall determine, in its sole
discretion.
 
The provisions of Deferred Stock awards need not be the same with respect to
each recipient.
 
(b)           Terms and Conditions. The shares of Deferred Stock awarded
pursuant to this Section 7 shall be subject to the following terms and
conditions:
 
(i)           Subject to the provisions of this Plan, Deferred Stock awards may
not be sold, assigned, transferred, pledged or otherwise encumbered during the
Deferral Period. At the expiration of the Deferral Period (or the elective
Deferral Period referred to in Section 7(b)(iii), where applicable), stock
certificates shall be delivered to the participant, or his legal representative,
in a number equal to the shares covered by the Deferred Stock award (unless the
Committee decides pursuant to Section 2(f) to settle the award in cash).
 
(ii)           The Committee may accelerate the vesting of all or any part of
any Deferred Stock award and/or waive the deferral limitations in whole or in
part, based on service and/or such other factors as the Committee may determine,
in its sole discretion.
 
(iii)           Deferral of awards (or any installment thereof) shall not be
permitted except in conformance with Internal Revenue Service transitional
guidance under section 409A of the Code that does not result in a violation of
section 409A of the Code, including Internal Revenue Service Notices 2005-1,
2006-67 and 2007-86.
 
(iv)           The dividend rights, if any, of the Deferred Stock award
established by the Committee pursuant to Section 2(j).  Such rights shall be
issued in conformance with section 409A of the Code.
 
SECTION 8. Change in Control Provisions.
 
(a)           Impact of Event. The Committee may provide, at or after the date
an Award is granted that, notwithstanding any provisions of the Plan to the
contrary, in the event of a “Change in Control” (as defined in Section 8(b)) or
“Potential Change in Control” (as defined in section 8(c)):
 
(A)           Any Stock Options awarded under the Plan not previously
exercisable and vested shall become fully exercisable and vested;
 
(B)           The restrictions and deferral limitations applicable to any
Restricted Stock and Deferred Stock, in each case to the extent not already
vested under the Plan, shall lapse and such shares and awards shall be deemed
fully vested; and
 
(C)           The value of all outstanding Awards to the extent vested may at
the sole discretion of the Committee at or after grant but prior to any Change
in Control, be cashed out on the basis of the “Change in Control Price” as
defined in Section 8(d) as of the date such Change in Control or Potential
Change in Control is determined to have occurred or such other date as the
Committee may determine prior to the Change in Control or Potential Change in
Control, provided that payment of awards subject to section 409A of the Code
shall be made in a manner compliant with section 409A.
 
(b)           Definition of “Change in Control”.  For purposes of Section 8(a),
a “Change in Control” means the happening of any of the following:
 
(i)           When any “person” as defined in section 3(a)(9) of the Exchange
Act and as used in sections 13(d) and 14(d) thereof, including a “group” as
defined in section 13(d) of the Exchange Act but excluding the Company, any
Subsidiary or any employee benefit plan sponsored or maintained by the Company
or any Subsidiary (including any trustee of such plan acting as trustee),
directly or indirectly, becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act, as amended from time to time), of securities of the
Company representing fifteen percent (15%) or more of the combined voting power
of the Company’s then outstanding securities;
 
(ii)           The individuals who, as of December 31, 2008, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board; or
 
(iii)           Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination: (A)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the then outstanding shares of Stock of the Company and
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than sixty percent (60%) of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries); (B) no person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, fifteen percent
(15%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination; and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
(iv)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
Notwithstanding anything in Section 8(b) hereinabove, a Change in Control shall
be deemed to have occurred only if the event is also a change in the ownership,
or change in effective control, or a change in the ownership of a substantial
portion of the assets of the Company, in each case as defined in Treasury
Regulation 1.409A-3(i)(5) or successor guidance thereto.  For such purpose the
specified percentages in Treasury Regulations 1.409A-3(i)(5)(v), (vi) and (vii)
or successor guidance thereto shall be utilized, rather than any elective
percentage.
 
(c)           Definition of Potential Change in Control.  For purposes of
Section 8(a), a “Potential Change in Control” means the happening of any one of
the following:
 
(i)           The approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 8(b); or
 
(ii)           The acquisition of beneficial ownership, directly or indirectly,
by any entity, person or group (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of such plan acting as such
trustee)) of securities of the Company representing five percent (5%) or more of
the combined voting power of the Company’s outstanding securities and the
adoption by the Board of a resolution to the effect that a Potential Change in
Control of the Company has occurred for purposes of this Plan.
 
Notwithstanding anything in Section 8(c) hereinabove, a Potential Change in
Control shall be deemed to have occurred only if the event is also a change in
the ownership, or change in effective control, or a change in the ownership of a
substantial portion of the assets of the Company, as defined in Treasury
Regulation 1.409A-3(i)(5) or successor guidance thereto.  For such purpose the
specified percentages in Treasury Regulations 1.409A-3(i)(5)(v), (vi) and (vii)
or successor guidance thereto shall be utilized, rather than any elective
percentage.
 
(d)           Change in Control Price. For the purposes of this Section 8,
“Change in Control Price” means the highest price per share paid in any
transaction reported on the New York Stock Exchange Composite Index, or paid or
offered in any bona fide transaction related to a potential or actual Change in
Control of the Company at any time during the sixty (60) day period immediately
preceding the occurrence of the Change in Control, in each case as determined by
the Committee.
 
SECTION 9. Amendments and Termination.
 
The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made which would impair the rights of an optionee or
participant under an Award theretofore granted, without the optionee’s or
participant’s consent.
 
The Committee may amend the terms of any Stock Option or other award theretofore
granted, prospectively or retroactively, but subject to Section 3 above, no such
amendment shall impair the rights of any holder without the holder’s consent.
 
Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take into account changes in applicable securities and tax laws and
accounting rules, as well as other developments.
 
Notwithstanding the above, no amendment shall be made that shall constitute an
impermissible acceleration of an award that is subject to section 409A of the
Code and awards subject to section 409A of the Code may be amended without
participant consent to the extent provided in Section 2 of this Plan.
 
SECTION 10. Unfunded Status of Plan.
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a participant or
optionee by the Company, nothing contained herein shall give any such
participant or optionee any rights that are greater than those of a general
creditor of the Company. In its sole discretion, the Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Stock or payments in lieu of or with respect to awards
hereunder; provided, however, that unless the Committee otherwise determines
with the consent of the affected participant, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.  Trusts
or other arrangements so established shall be subject to the limitations of
section 409A(b) of the Code.
 
SECTION 11. General Provisions.
 
(a)           The Committee may require each person purchasing shares pursuant
to a Stock Option or other award under the Plan to represent to and agree with
the Company in writing that the optionee or participant is acquiring the shares
without a view to distribution thereof. The certificates for such shares may
include any legend that the Committee deems appropriate to reflect any
restrictions on transfer.
 
All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock-transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed, and any applicable federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
(b)           Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.
 
(c)           The adoption of the Plan shall not confer upon any employee of the
Company or any Subsidiary or Affiliate any right to continued employment with
the Company or a Subsidiary or Affiliate, as the case may be, nor shall it
interfere in any way with the right of the Company or a Subsidiary or Affiliate
to terminate the employment of any of its employees at any time.
 
(d)           Except as the participant and the Company may otherwise agree, no
later than the date as of which an amount first becomes includible in the gross
income of the participant for federal income tax purposes with respect to any
award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, any
federal, state, or local taxes of any kind required by law to be withheld with
respect to such amount. Unless otherwise determined by the Committee,
withholding obligations may be settled with Stock, including Stock that is part
of the award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such payment or arrangements,
and the Company and its Subsidiaries or Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the participant.
 
(e)           The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Stock (or in Deferred Stock or other types
of Plan awards) at the time of any dividend payment shall only be permissible if
sufficient shares of Stock are available under Section 3 for such reinvestment
(taking into account then outstanding Stock Options and other Plan awards).
 
(f)           The Committee may permit a participant to postpone the delivery of
Stock under any award, including a Stock Option, under the Plan upon such terms
and conditions as the Committee shall determine, but, with respect to awards
subject to section 409A of the Code, only in conformance with section 409A of
the Code.
 
(g)           The Plan and all awards made and actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.
 
(h)           The recipient of an Award hereunder is responsible for ensuring
that all applicable taxes are paid when due. The Corporation and any Subsidiary
or Affiliate reserve the right to sell all or any part of an Award and apply the
proceeds to the tax obligation, or to withhold an amount equal to such tax
obligation from the recipient’s salary, wages or any other payments made to the
recipient by a Subsidiary or Affiliate.
 
SECTION 12. Effective Date of Plan.
 
As amended and restated, the Plan shall be effective as of March 18, 2003, with
changes effected hereunder effective as of January 1, 2005.
 
SECTION 13. Term of Plan.
 
No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the date of adoption of the Plan, but awards granted prior to such tenth
anniversary may extend beyond that date, in accordance with the terms of such
awards.
 
